 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   DAVID M. PORTER, # 127024
     Assistant Federal Defender
 3   801 I Street, 3rd Floor
     Sacramento, CA 95814
 4   Telephone: (916) 498-5700
     Fax: (916) 498-5710
 5
     Attorneys for Defendant
 6   JAVIER HARO
 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                       )    Case No. F 15-351 LJO 1
                                                     )
11                        Plaintiff,                 )    Unopposed Request to Extend Deadline
                                                     )    for Filing a Supplement or Other
12   v.                                              )    Appropriate Response; Order
                                                     )
13   JAVIER HARO,                                    )
                                                     )
14                        Defendant.                 )
                                                     )    Judge: Honorable LAWRENCE J. O’NEILL
15                                                   )
16
            On July 29, 2019, defendant, JAVIER HARO, filed a pro se motion to vacate his
17
     sentence under 28 U.S.C. § 2255. ECF 33. On October 22, 2019, this Court issued an
18
     order directing the Office of the Federal Defender to file a supplement or other
19
     appropriate response no later than December 23, 2019. ECF 45.
20
            The undersigned is the attorney responsible for assisting defendants convicted in
21
     the Eastern District of California seeking relief under Rehaif v. United States, 139 S. Ct.
22
     2191 (2019). The undersigned has written to Mr. Haro but because of the delays
23
     associated with the prison mail system, the undersigned seeks this 30-day extension of
24
     time to file the response ordered by the Court. Accordingly, the undersigned respectfully
25
     requests an extension until January 22, 2020, to file a supplement or other appropriate
26
     response to defendant’s pro se motion. A proposed order is lodged herewith.
27
     ///
28

      Unopposed Request to Extend Deadline for Filing a    -1-                 United States v. Javier Haro,
      Supplement or Other Appropriate Response; Order                                  Civ. F 15-351 LJO 1
 1   ///
 2          Government counsel, Assistant U.S. Attorney Jeffrey A. Spivak, has been
 3   informed of this request and has no opposition thereto.
 4   Date: December 17, 2019
 5                                                        Respectfully submitted,
 6                                                        HEATHER E. WILLIAMS
                                                          Federal Defender
 7
 8                                                        /s/ David M. Porter
                                                          DAVID M. PORTER
 9                                                        Assistant Federal Defender
10                                                        Attorneys for Defendant
                                                          JAVIER HARO
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

      Unopposed Request to Extend Deadline for Filing a     -2-                     United States v. Javier Haro,
      Supplement or Other Appropriate Response; Order                                       Civ. F 15-351 LJO 1
 1                                                  ORDER
 2          Pursuant to defendant’s request, and good cause appearing therefor, the Office of
 3   the Federal Defender is directed to file a supplement or other appropriate response to
 4   defendant’s pro se motion on or before January 22, 2020.
 5          The Government shall file its response to Petitioner’s motion no later than March
 6   20, 2020. Petitioner’s reply to the Government’s response shall be filed no later than May
 7   20, 2020.
 8
 9   IT IS SO ORDERED.
10
        Dated:      December 18, 2019                            /s/ Lawrence J. O’Neill _____
11                                                        UNITED STATES CHIEF DISTRICT JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

      Unopposed Request to Extend Deadline for Filing a    -3-                 United States v. Javier Haro,
      Supplement or Other Appropriate Response; Order                                  Civ. F 15-351 LJO 1
